Case 1:21-cv-00023-NRN Document 8 Filed 01/07/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

  LANCE GREEN and ANDERSON
  KHALID, individually and on behalf of
  all others similarly situated
                                                           No. 1:21-cv-00023-NRN
                 Plaintiff,

  v.
                                                     PLAINTIFFS’ MOTION FOR LEAVE TO
  PERRY’S RESTAURANTS LTD; AND                               FILE UNDER SEAL
  PERRY’S STEAKHOUSE OF
  COLORADO, LLC, COLLECTIVELY
  D/B/A PERRY’S STEAKHOUSE AND
  GRILLE; AND CHRISTOPHER V.
  PERRY, INDIVIDUALLY

                 Defendants.



               PLAINTIFFS’ MOTION FOR LEAVE TO FILE UNDER SEAL

       Pursuant to Federal Rule of Civil Procedure 26(c) and District of Colorado Local Civil

Rule 7.2, the undersigned counsel files this Motion for Leave to File Under Seal, asking this Court

for an Order restricting access to ECF 2 (the “Document”).

       Plaintiffs request that access be restricted and that the Document be filed under seal because

pages 9-10 contain attorney-client privileged information, which was inadvertently filed.

       Accordingly, Plaintiffs respectfully submit this Motion requesting an Order permitting the

Court to restrict access to Document No. ECF 2. Upon restricting access to the Document,

Plaintiffs will refile and omit only the privileged Document contained on pages 9-10.




                                                 1
Case 1:21-cv-00023-NRN Document 8 Filed 01/07/21 USDC Colorado Page 2 of 2




                                  Respectfully submitted,



                                  By: /s/ Drew N. Herrmann
                                         Drew N. Herrmann
                                         Texas Bar No. 24086523
                                         drew@herrmannlaw.com
                                         Pamela G. Herrmann
                                         Texas Bar No. 24104030
                                         pamela@herrmannlaw.com

                                         HERRMANN LAW, PLLC
                                         801 Cherry St., Suite 2365
                                         Fort Worth, TX 76102
                                         (817) 479-9229 – telephone
                                         (817) 887-1878 – fax

                                         ATTORNEYS FOR PLAINTIFFS,
                                         FLSA COLLECTIVE MEMBERS,
                                         AND COLORADO CLASS MEMBERS




                                     2
